OPINION UPON REHEARING
BLISS, Judge:
Appellant, Asa Lee Mayes, was convicted in the Oklahoma County District Court, Case No. CRM-75-3458, for the offense of Operating a Motor Vehicle While Under the Influence of Intoxicating Liquor, in violation of 47 O.S.1971, § 11-902 and his regular appeal to this Court was affirmed by Opinion, Mayes v. State, (No. M-76-347, Nov. 23, 1976). The Appellant has perfected a timely Petition for Rehearing in this Court. We have granted the Petition for Rehearing.
*579The Petition for Rehearing is essentially-predicated upon the ground, alleged for the first time in the instant appeal, that the defendant was prejudiced by the introduction of evidence at trial revealing his prior felony convictions. The contention is that these prior felony convictions were incurred when the defendant was a juvenile of the age of sixteen (16) years and, thus, the convictions are void because he was not afforded the safeguards and benefits of the Juvenile Code as a result of a statute which has been subsequently declared unconstitutional by the Court of Appeals for the 10th Circuit.
We find only that said prior felony convictions would not be void merely because the defendant was sixteen (16) years of age and was not afforded juvenile proceedings prior to prosecution and conviction. Such contrary contentions were laid to rest by this Court in Dean v. Crisp, Okl.Cr., 536 P.2d 961 (1975). However, we find the record of the instant case fails to establish that the defendant was sixteen (16) years of age, but would seemingly appear to establish that the defendant was twenty (20) years of age at the time he incurred his prior felony convictions in 1974 and 1975.
The only evidence that the defendant had any involvement with the law as a juvenile was initially elicited by defense counsel on direct examination of the defendant and further no specificity of this involvement was presented. Therefore, the defendant may not be heard to complain of one particular question of the prosecutor on cross-examination which elicited the same fact, that being the defendant had been in trouble when he was sixteen (16) or seventeen (17) years of age. Therefore, we find no error in the introduction of this particular evidence as such was initially introduced by the defendant. See Battles v. State, Okl.Cr., 513 P.2d 1314 (1973).
For the above and foregoing reasons the decisions as previously rendered in the above styled and numbered cause is, hereby, AFFIRMED and the Clerk of this Court is therefore directed to issue a Mandate FORTHWITH.
BUSSEY, P. J., concurs.
BRETT, J., dissents.